Title: To Thomas Jefferson from John Dawson, 29 October 1808
From: Dawson, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Fredericksburg, Octo: 29. 1808. 
                  
                  I take the liberty to present to you Mr. C Chew of New York, who informs me that he has some papers to lay before you. 
                  I have the honour to be Your most Ot. Sevt
                  
                     J Dawson 
                     
                  
               